t c summary opinion united_states tax_court laurie calder-green petitioner v commissioner of internal revenue respondent docket no 1705-06s filed date laurie calder-green pro_se steven m webster for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all subsequent section references are to the internal_revenue_code_of_1986 as amended the primary issue for decision in this collection review case is whether it was an abuse of respondent’s discretion to deny effective tax_administration relief to petitioner from her self-reported tax_liability for the taxable_year we hold that it was not we must also decide whether it was an abuse of respondent’s discretion not to abate interest on petitioner’s underpayment_of_tax we hold that it was not background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ extremely confusing stipulation of facts and morass of accompanying exhibits at the time the petition was filed petitioner resided in north carolina petitioner and her ex-husband married in and separated in they divorced in it was not an amicable divorce petitioner’s mother arranged for an attorney a golfing buddy of petitioner’s brother-in-law to represent petitioner during the divorce proceedings at the urging of her attorney petitioner agreed to purchase her ex-husband’s half of the marital estate in south carolina petitioner testified that even though petitioner and her ex-husband were not yet divorced they were separated and apparently negotiations on the divorce settlement had begun for clarity we refer to petitioner’s ex-husband as her ex-husband throughout this continued her attorney arranged for a bank loan to enable her to refinance the mortgage and purchase her ex-husband’s interest in the house when petitioner refused to pay the attorney’s bill the attorney refused to continue the representation and the loan offer he had arranged was rescinded petitioner’s mother gave her approximately dollar_figure to replace the lost loan and help petitioner keep the house instead petitioner used the money to move to an apartment in north carolina so her son could attend college there she also paid off some debt and fixed up the house in south carolina in the fall of petitioner refinanced the marital estate and received dollar_figure petitioner did not use the proceeds or any portion thereof to buy out her ex-husband instead the proceeds were disbursed as follows approximately dollar_figure went to closing costs dollar_figure went to pay off credit card debt and dollar_figure went directly to petitioner she repaid her mother and was left about dollar_figure to play with petitioner’s divorce was finalized in the fall of despite her best efforts at negotiating a favorable divorce settlement petitioner was unhappy with the result a south carolina court ordered petitioner to pay her ex-husband continued opinion regardless of the time period involved dollar_figure within days in compensation_for his interest in both the house and a camper finding herself in ever-increasing debt and having used all of her available_resources on other things petitioner liquidated the entire dollar_figure balance of her individual_retirement_account ira in order to pay her ex-husband the now-court-ordered amount of dollar_figure petitioner spent the rest of the money making payments on her van remodeling buying appliances and paying expenses for her children such as braces and graduation college application fees petitioner timely filed her federal_income_tax return for she properly reported the ira distribution as taxable_income along with the sec_72 additional 10-percent tax due on a portion of the distribution see eg sec_72 exempting from the 10-percent additional tax certain qualified medical educational and home-buying expenses when she filed her return petitioner did not pay the tax shown as due under separate cover petitioner mailed a letter to the irs offering to pay dollar_figure in satisfaction of her petitioner argues that she should not have had to pay her ex-husband so much for his share of the house she testified that he allegedly sold some of the fixtures and otherwise destroyed the house we can appreciate petitioner’s frustration with the divorce proceedings but any perceived inequities resulting from those proceedings have no bearing on the tax consequences of the issues before us approximately dollar_figure reported tax_liability respondent has no record of having received petitioner’s offer letter on date respondent assessed the tax reported interest and an addition_to_tax under sec_6651 for failure to pay the amount shown on the return upon receiving petitioner’s form_656 offer_in_compromise oic in date respondent requested more information petitioner responded on date petitioner was not contacted again by respondent until date when respondent requested more information to properly evaluate the oic discussions between the parties continued over the course of the year and forms and supporting documents were sent back and forth having determined that she could pay the liability in full respondent rejected petitioner’s oic on date and further determined that petitioner did not meet the criteria for an oic on the basis of the effective tax_administration eta provisions of sec_7122 and its accompanying regulations petitioner did not like the response she received from the irs she interpreted the rejection of her oic as a lack of understanding as to how difficult things had been since her divorce and she spent time researching tax laws and offers-in- petitioner remarried in and is gainfully_employed as a teacher and athletic coach respondent determined that she had both equity in her residence and future income potential exceeding her total liability compromise in date petitioner appealed the rejection of her oic after more discussions and lengthy negotiations between the parties the rejection was sustained by respondent’s office of appeals on date petitioner’s requests for interest abatement were also rejected respondent issued a final notice_of_intent_to_levy and your right to a hearing in date after offsets from other taxable years petitioner’s federal_income_tax liability for was approximately dollar_figure petitioner felt that no one at the irs understood her plight or her arguments and she began contacting her legislators and the irs taxpayer_advocate_service in the spring of she also filed a form request for a collection_due_process_hearing cdp hearing at the cdp hearing petitioner submitted a second oic also based on eta of dollar_figure the record is unclear as to whether the amount offered was inclusive of amounts already paid to or collected by the irs further adding to the confusion respondent decided that petitioner’s changes to the form_656 rendered the offer void regardless the oic was evaluated and rejected and no offer of an installment_agreement or other type although petitioner submitted two different offers-in- compromise we refer to them later in this opinion as a single oic because our reasoning applies with equal force to both of her offers-in-compromise of collection alternative was agreed upon having determined again that petitioner did not qualify for an oic on eta grounds and having explained again the reasoning behind the rejection respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or on date the case came before this court in and was remanded to respondent’s office of appeals for further consideration petitioner’s oic was once again rejected and the reasons for the rejection and refusal to abate interest were explained on date respondent issued the supplemental notice_of_determination concerning collection action s under sec_6320 and or from which petitioner now appeals a collection actions discussion sec_6330 generally provides that the commissioner cannot proceed with collection by levy on a taxpayer’s property until the taxpayer has been given notice of and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination see davis v commissioner petitioner claims she did not propose any other type of collection alternative because no information had been provided to her about her options however the record is clear that petitioner rejected respondent’s offer of an installment_agreement on at least one occasion t c 114_tc_176 sec_6330 imposes on the appeals_office an obligation to verify that the requirements of any applicable law or administrative procedure have been met sec_6330 prescribes the matters that a person may raise at an appeals_office hearing in sum sec_6330 provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner’s intended collection action and possible alternative means of collection sec_6330 further provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing if the person did not receive a notice_of_deficiency for the tax in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 114_tc_604 goza v commissioner supra pincite see also 118_tc_488 wooten v commissioner tcmemo_2003_113 it is well settled that where the validity of the underlying tax_liability is properly at issue in a collection review proceeding the court will review the matter de novo goza v sec_6330 was amended date see pension_protection_act of pub_l_no sec_855 120_stat_1019 therefore any determinations made at a cdp hearing after date are the exclusive jurisdiction of this court id sec_855 120_stat_1019 commissioner supra pincite where the validity of the underlying tax_liability is not at issue the court will review the commissioner’s administrative determination for an abuse_of_discretion see eg id pincite an abuse_of_discretion occurs when the commissioner takes action that is arbitrary capricious without sound basis in fact or law or is not justifiable in light of the circumstances see eg 112_tc_19 91_tc_1079 petitioner agrees that she owes the tax and never contested her liability for the tax due thus we review the case for an abuse_of_discretion petitioner however insists that it would be unfair to make her pay the amount due given her circumstances and she argues that the eta provision of sec_7122 mandates that she not be required to pay the liability the addition_to_tax or any interest on her federal_income_tax obligation b effective tax_administration sec_7122 and its accompanying regulations authorize the secretary to compromise any civil case arising under the internal revenue laws compromises may be made on three grounds doubt as to liability doubt as to collectibility and promotion of effective tax_administration sec_301_7122-1 proced admin regs eta is further divided into hardship and nonhardship eta id respondent determined that petitioner does not meet the criteria for acceptance of an oic on eta grounds because petitioner makes both hardship and nonhardship eta arguments at various points in the proceedings we discuss both sec_301_7122-1 proced admin regs sets forth factors that would support but are not conclusive of a finding of economic hardship a long-term illness medical_condition or disability which is expected to exhaust the taxpayer’s financial resources the total depletion of a taxpayer’s income resulting from the provision of dependent care or the inability to exploit existing asset wealth in order to finance basic living_expenses and satisfy the outstanding tax_liability none of those factors are present here petitioner also argues that her case is so important and so essential to public policy that it was an abuse_of_discretion not to accept her oic on public policy grounds however this argument is not sound compromises are permitted on public policy and fairness grounds where there is no doubt as to liability and the liability could be collected in full without causing economic hardship it is up to the taxpayer to demonstrate that his or her circumstances are compelling enough to justify the compromise notwithstanding the inherent inequity to other taxpayers see sec_301_7122-1 c iv proced admin regs see also irm pt date petitioner has not satisfied that burden tax jurisprudence is replete with cases more extreme than the one at bar where taxpayers have found themselves in difficult financial positions because of the application of a tax provision that as applied to them had adverse consequences these taxpayers were denied relief under eta provisions see eg 124_tc_165 affd 454_f3d_782 8th cir wai v commissioner tcmemo_2006_179 thus we conclude that respondent did not abuse his discretion in the instant case many people encounter financial difficulties as a result of the economic changes that typically accompany divorce although we understand petitioner’s desire to help pay for her children’s college educations the fact that her children play division i sports and find it difficult to work during the school year does not entitle petitioner to a compromised tax_liability on the basis of financial hardship or public policy more to the point petitioner has not satisfactorily demonstrated that her situation is so unique or warrants disparate treatment from the myriad other taxpayers who pay their taxes in full and on time when they and their families too have opportunities which may be made more difficult as a result of their tax obligations thus it is clear that in this case petitioner must satisfy her tax_liability in full the underlying tax liability8 the south carolina court ordered petitioner to pay her ex- husband a sum of money like many taxpayers petitioner was forced to use a portion of her retirement savings to meet her financial obligations the fact that she had no alternative but to withdraw money from her ira does not necessarily bring petitioner’s situation within the purview of economic hardship or compelling public policy as envisioned by the provisions of the eta rules and regulations the 10-percent additional tax petitioner liquidated her ira and received a dollar_figure taxable_distribution in generally a distribution from a qualified_plan such as petitioner’s ira is includable in the distributee’s gross_income in the year of distribution see sec_61 sec_72 sec_401 sec_402 sec_408 sec_4974 sec_72 imposes an additional tax on a distribution from a qualified_retirement_plan made prior to a taxpayer’s attaining the age of 59½ unless an enumerated exception applies the additional tax is intended to discourage premature distributions from retirement plans 106_tc_337 see also s although not at issue here we discuss petitioner’s underlying liability to make clear the nature of petitioner’s arguments see supra p rept pincite c b supp the additional tax equals percent of the portion of such distribution that is includable in gross_income it appears from the record that the taxable_portion of petitioner’s ira distribution has already been reduced by the application of exceptions for medical educational and first- time home buyer expenses the remaining dollar_figure does not appear to be subject_to any exception and petitioner does not contest her liability for the 10-percent additional tax on that amount rather petitioner’s argument is that if she had been properly represented by counsel throughout her divorce her counsel would have known she had no source of funds other than her ira with which she could satisfy the court order her counsel would have suggested obtaining a qualified_domestic_relations_order qdro see sec_72 to satisfy the obligation instead of permitting petitioner to be forced into a situation where liquidating her ira was her only option accordingly petitioner’s argument continues her taxes would have been far less under the other scenario and fairness demands that she should not have to pay the full amount she admits she owes however the qdro provision does not apply to distributions made the fact that the record indicates petitioner received an exception for a first-time_homebuyer when she was not in fact a first-time_homebuyer is beyond the scope of our review in the instant case from iras the qdro provision exempts from tax only distributions made from other types of qualified_retirement_plans see sec_72 further it is well settled that a transaction must be given its effect in accord with what actually occurred and not in accord with what might have occurred 435_us_561 it was not an abuse_of_discretion for respondent to reject petitioner’s oic c interest abatement regardless of respondent’s position at trial the record clearly supports our finding that petitioner requested an abatement of interest during the prior administrative proceedings and as part of her oic we therefore have jurisdiction to consider her request see 116_tc_60 115_tc_329 generally interest on a federal_income_tax liability begins to accrue from the last date prescribed for payment of that tax and continues to accrue compounding daily until payment is made see sec_6601 sec_6622 interest abatements are permitted if a delay is attributable to unreasonable errors or delays by an official or employee of the internal_revenue_service in performing a ministerial or managerial act sec_6404 see also sec_301_6404-2 proced admin regs prior to sec_6404 provided for the abatement of interest attributable to any error or delay by an continued any abatement of interest applies only to the period of time attributable to the failure to perform the ministerial or managerial act see eg pettyjohn v commissioner tcmemo_2001_227 see also h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 further sec_6404 requires that a taxpayer not only identify an error or delay caused by a ministerial or managerial act on the commissioner’s part but also identify a specific period of time over which interest should be abated as a result of such error or delay see eg spurgin v commissioner tcmemo_2001_290 we apply an abuse_of_discretion standard in reviewing the commissioner’s failure to abate interest see 112_tc_230 woodral v commissioner t c pincite petitioner mailed her first offer in date respondent has no record of having received this letter she resubmitted the offer as an official oic in date requests for continued employee of the internal_revenue_service in performing a ministerial_act congress amended sec_6404 to permit the abatement of interest for unreasonable error and delay in performing a ministerial or managerial act taxpayer bill of right sec_2 publaw_104_168 110_stat_1457 the amendment applies to interest accruing with respect to deficiencies or payments for taxable years beginning after date id sec_301 110_stat_1457 despite the change the reasoning of cases decided under the old version of the statute is still generally applicable more information and responses went back and forth between the parties according to petitioner’s own timeline discussions concerning petitioner’s financial situation continued for a long time until the oic was rejected in date after that there was an administrative appeal process there was a cdp hearing and a new oic the numbers were revised as the discussions continued there was a tax_court proceeding and the case was remanded to respondent’s office of appeals for further consideration a supplemental notice_of_determination was issued in date and the case is now before us for consideration petitioner argues that the entire process took too long and with every delay interest accrued she claims it was an abuse_of_discretion by respondent not to abate the interest we acknowledge that the process from petitioner’s first mailing of an offer to compromise her liability in date to our receipt of the case for final disposition was lengthy yet there is no specific time period that we can identify that reveals respondent was responsible for an unreasonable error or delay there is also no specific period of time petitioner has identified where there is an error or delay attributable to a ministerial or managerial act on respondent’s part rather petitioner essentially requests that the interest with respect to her taxable_year be abated either in whole or in part as we have previously held such a request is in effect a request for an exemption from interest rather than a request for an abatement of interest the scope of such a request is beyond that contemplated by the statute see eg spurgin v commissioner supra donovan v commissioner tcmemo_2000_220 the biggest stretch of time between petitioner’s submission of information and a reply from respondent was the period between date and date that 171-day period encompassed the veterans’ day thanksgiving christmas and new year’s holidays among others petitioner has not demonstrated that days is an unreasonably long time given respondent’s workload and the time of year particularly given respondent’s need to review the voluminous documentation petitioner submitted and the number of revisions she made to respondent’s own documents further we have previously held that the mere passage of time does not by itself suggest an unreasonable delay or error caused by a ministerial or managerial act on the commissioner’s part such that an abatement of interest is warranted see eg spurgin v commissioner supra in 118_tc_22 the taxpayers filed a return on which they correctly reported their dollar_figure tax_liability yet they included only dollar_figure and an oic with the return instead of full payment the irs misplaced the taxpayers’ oic for a year yet we held that the commissioner’s refusal to abate the interest that accrued during that time was not an abuse_of_discretion if a taxpayer files a return but does not pay the taxes due sec_6404 does not permit abatement of the interest regardless of how long the irs took to contact the taxpayer and request payment id pincite citing h conf rept vol ii at ii-811 1986_3_cb_1 although we can identify mistakes on respondent’s part we are not convinced of unreasonable delay by respondent under the circumstances accordingly we are not convinced that an interest abatement is warranted here and therefore we hold that it was not an abuse_of_discretion by respondent to deny the abatement request petitioner argues that having to pay interest is unwarranted unfair and undeserved but the purpose of interest is to compensate the government for delay in payment of a tax goettee v commissioner tcmemo_2003_43 citing 588_f2d_342 2d cir affd 192_fedappx_212 4th cir interest is warranted because petitioner did not timely pay the tax due we also note that respondent advised petitioner repeatedly that she did not meet the criteria for an oic on eta grounds to the extent petitioner persisted in challenging respondent’s determination the extra time spent was by her own choice d conclusion we have considered all of petitioner’s arguments and to the extent we did not specifically address them we find that they are without merit to reflect our disposition of the disputed issues decision will be entered for respondent
